Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paul D. Atwood appeals the magistrate judge’s order * upholding the Commissioner’s denial of Atwood’s application for disability insurance benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Atwood v. Comm’r, No. 1:11-cv-01742, 2013 WL 4501246 (D.Md. Aug. 21, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge.